Citation Nr: 0029363	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  99-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision which 
denied service connection for sleep apnea and tinnitus.  A 
review of the evidence of record discloses that during the 
pendency of the appeal service connection for sleep apnea was 
granted and a 50 percent disability rating was assigned, 
effective February 1998.  


FINDING OF FACT

The veteran's tinnitus is related to inservice noise 
exposure.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, he 
has tinnitus which is of service origin.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required only 
when the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately challenged.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's DD Form 214 reflects that his most significant 
duty assignment was with a heavy mortar company of the 61st 
Infantry Regiment, at Fort Carson, Colorado.  

The veteran's service medical records are not available as 
they were destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis.  

Post service medical evidence includes the report of a VA 
outpatient visit in January 1999 at which time notation was 
made of a history of moderate sensorineural hearing loss.  
The assessment was tinnitus which the examiner described as 
"most likely secondary to noise exposure in military."  

Identical statements from two service comrades dated in July 
1999 were to the effect that they recalled the veteran 
complained of ringing in the ears.  They indicated the 
veteran was in a unit that was engaged in constant firing of 
mortar rounds.  They recalled that they were not issued any 
type of ear protection in service.  

With the veteran's DD-214 confirming his assignment to a 
heavy mortar company, and absent competent evidence relating 
the veteran's tinnitus to post service noise exposure, the 
Board is inclined to attribute the recently diagnosed 
tinnitus to the veteran's reported inservice noise exposure.  
With resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that there is sufficiently 
credible evidence of record, particularly the medical opinion 
on the recent VA outpatient visit and the statements from the 
service acquaintances, to show a probable connection between 
the veteran's presently manifested tinnitus and inservice 
noise exposure.  Accordingly, service connection is granted 
for tinnitus.  






ORDER

Service connection for tinnitus is granted.  


		
	Robert E. O'Brien
	Acting Member
	Board of Veterans' Appeals



 
- 3 -

- 3 -


